PER CURIAM.
Appellant Mills takes this timely interlocutory appeal to review the order of the trial court which granted appellees’ motion to strike appellant’s amended affirmative defenses to the Supplemental Petition of ap-pellees, plaintiffs below. We affirm, for the reason that the issues sought to be raised by such affirmative defenses are tendered by the appellees in their Supplemental Petition in the trial court and joined therein by appellant by his answer thereto. The material allegations of fact contained in the affirmative defenses which were stricken below may be proven under the general issues or denials raised by the answer of appellant. (Tropical Exterminators, Inc. v. Murray, 171 So.2d 432 (Fla.2d DCA 1965)).
AFFIRMED.
McCORD, C. J., MILLS, J., and MASON, ERNEST E., Associate Judge, concur.